ORDER

PER CURIAM.
John Shepherd (Movant) appeals the judgment denying his Rule 29.15 motion for postconviction relief. On appeal, Mov-ant contends that the motion court erred in denying his Rule 29.15 motion for post-conviction reHef because he was denied effective assistance of counsel in that his appellate counsel failed to assert on direct appeal that the trial court had prejudicially erred in refusing to instruct the jury on self-defense.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).